DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 04/28/2022. As directed by the amendment:  claims 13, 15, 26, and 29 are amended; 30-39 are added. 
Response to Arguments
Applicant’s arguments, see remarks, filed 04/28/2022, with respect to the rejection(s) of the claim(s) have been fully considered and are not persuasive.
Applicant alleges that the structures of Martin and Nosaka are too different that one of ordinary skill in the art would not find the combination obvious.
However, Nosaka is not being used to teach an actuation system. Nosaka is merely relied upon to teach that it is known in the art to have the motor extend in a different direction.
In response to applicant's argument that using Nosaka to only teach the motor extension, without its operational structure, takes the teaching out of context and is hindsight, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the invention was effectively filed, and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper.
Applicant alleges that the modification would defeat the intended purpose of Martin which is to provide slim housing for positioning multiple valves near each other.
However, having the actuator extend in a different plane would still allow for a slim housing and positioning multiple valves near each other. The reference which Martin refers to as trying to improve upon, DE19948379, is bulkier due to the linkage arms. 
Applicant alleges that in Nosaka, the spool is not driven by the motor and gearing.
However, the modification is not changing the way the actuator of Martin works. The modification is changing the direction of the motor and gearing.
Applicant alleges that the support roller 27 of Martin only provides a point contact with the toothed rack 40 and not a surface to surface contact of planar surfaces as claimed.
However, as seen in the rejection below, the guiding sliding element as claimed is equated to the support structure of the roller bearing 27, not the roller bearing itself. As seen in Figure 2a, the support structure provides surface to surface contact with the rack planar surface.
Applicant alleges that there is no evidence that the ratios are obvious and that they allow greater freedom in designing the valve and are results effective variables.
However, these limitations lack criticality in the specification. The specification states that having this specific ratio allows the invention to be configured more freely and to have a slim construction. This is not enough to provide criticality as criticality must show that the claimed limitation achieves unexpected results. Please note that “result-effective variable” pertains to rebutting obviousness based on optimization.  
Applicant alleges that the motor of Okuda is not disclosed to be operating a valve.
However, motors are used as actuators and therefore the references are analogous even if they are actuating different elements. Changing the motor would provide the stated benefit of providing precise constant speeds.
Applicant alleges that none of the references teach the connecting gear being a spur gear, single-stage planetary gear, or multi-stage planetary gear in the location recited.
However, Grieshaber teaches a connecting gear which is a two-stage planetary gear in paragraph 0020. The location has previously been taught in the combination of Martin and Nosaka.
Applicant alleges that Williams does not have an electric motor and therefore doesn’t teach claims 20 and 21.
However, Williams is not being used to modify any electric components and teaches a spool valve. Therefore Williams is analogous.
Applicant alleges that claims 22-29 are not taught by the references.
However, claims 22-29 are taught by the combination of Martin and Nosaka, claims 28 and 29 are taught by a combination of Martin, Nosaka, and Cook.
Applicant alleges that Cook does not teach the control electronics being housed in a unitary part of the motor housing because element 207 is a circuit board which connects the electronics cover 205 to the motor housing 210 such that element 207 is not in a cavity sealed relative to the motor housing.
However, claim 28 requires an electronics housing to be a unitary part of a motor housing and comprising a cavity sealed relative to the motor housing and an electronics board in said cavity. As seen in Figure 2, element 205 has an inner cavity in which element 207 is within. The cavity is sealed by the electronics board 207, however, the claims do not require a separate sealing element. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 31. As seen in Figure 3, reference character “13” has been used to designate both the guiding sliding element and the chamber. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 30 and 15 are objected to because of the following informalities:  claim 30 is missing punctuation.  Appropriate correction is required. Claims not specifically referenced are objected to as being dependent on an objected to base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 15, 22-27, 30, 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (U.S. 2008/0121828) in view of Nosaka (JP 63219906).

    PNG
    media_image1.png
    353
    523
    media_image1.png
    Greyscale

Annotated figure from Nosaka.

    PNG
    media_image2.png
    763
    617
    media_image2.png
    Greyscale

Annotated Figure 2a from Martin.
Regarding claims 13 and 22-25, Martin discloses a valve device, comprising: a valve housing (10) having pressure supply (17, 19) and service connection points (12, 14) extending in said valve housing (10) along connection point axes (see paragraph 0025); a valve piston (22) being longitudinally movable in said valve housing (10) along a travel axis and being capable of connecting and disconnecting respective ones of said pressure (17, 19) and service connection points (12, 14) in fluid communication, said valve piston (22) having a toothed rack (40) at a first free end of said valve piston (22) said toothed rack (40) having a rack planar surface (see annotated figure above) thereon (paragraph 0028); an electric motor (8) with a motor housing (30), said electric motor (8) being connected by a connecting gear (38) to a drive pinion (39) engaged with said toothed rack (40) such that said electric motor (8) drives said toothed rack (40) along said travel axis via said connecting gear (38) and said drive pinion (39), said toothed rack (40) and said drive pinion (39) being in and being operable in a chamber (inner 30) connected to and sealed relative to said valve housing (10) and capable of having oil therein during operation of the toothed rack (40) and drive pinion 39 (see paragraphs 0026-0028); a guiding sliding element (see annotated figure above) being fastened to an inner wall of said chamber (inner 30) and having a planar element surface (see annotated figure above) contact with said rack planar surface (see annotated figure above).
Martin fails to disclose the electric motor with a drive axis intersecting said travel axis of the valve piston; a rotary seal separating and sealing said motor housing relative to said chamber and extending radially relative to said drive axis; wherein a resetter is connected to a second end of said valve piston opposite said first end thereof, said resetter being capable of returning said valve piston to a neutral position when said electric motor is unactuated; wherein said resetter comprises a compression spring; wherein said pressure supply and service connection points are disconnected in fluid communication relative to one another in the neutral position of said valve piston and are respectively connected in fluid communication in opposite travel positions of said valve piston by actuation of said electric motor; wherein said drive axis and said connection point axes are parallel to one another.
Nosaka teaches a spool valve comprising an electric motor (110) with a motor housing (112) and with a drive axis intersecting said travel axis of a valve piston 102 (see Figure 1); a rotary seal (118A) separating and sealing said motor housing (112) relative to a chamber (see annotated figure above) and extending radially relative to said drive axis (see translation paragraph 4); wherein a resetter (103) is connected to a second end of said valve piston (102) opposite said first end thereof, said resetter (103) being capable of returning said valve piston (102) to a neutral position when said electric motor (110) is unactuated (see translation paragraph 3); wherein said resetter (103) comprises a compression spring 103 (see translation paragraph 3); wherein said pressure supply (P) and service connection points (A, B) are disconnected in fluid communication relative to one another in the neutral position of said valve piston (102) and are respectively connected in fluid communication in opposite travel positions of said valve piston (102) by actuation of said electric motor 110 (see translation paragraphs 4 and 5); wherein the drive axis and connection point axes are parallel to one another (see Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Martin to provide the electric motor with a drive axis intersecting said travel axis of the valve piston; a rotary seal separating and sealing said motor housing relative to said chamber and extending radially relative to said drive axis; wherein a resetter is connected to a second end of said valve piston opposite said first end thereof, said resetter being capable of returning said valve piston to a neutral position when said electric motor is unactuated; wherein said resetter comprises a compression spring; wherein said pressure supply and service connection points are disconnected in fluid communication relative to one another in the neutral position of said valve piston and are respectively connected in fluid communication in opposite travel positions of said valve piston by actuation of said electric motor; wherein said drive axis and said connection point axes are parallel to one another;, as taught by Nosaka. Doing so would allow the valve to be used in different spaces that require the drive axis to intersect the travel axis and would return the spool to a neutral off positon.
Regarding claim 26, Martin as modified teaches the invention as essentially claimed and further teaches a fluid communication connection between an interior of the valve housing (10) and the chamber (inner 13) containing the toothed rack (40), the drive pinion (39), said guiding sliding element (see annotated figure above) allows oil leaking from the valve housing (10) to lubricate the toothed rack (40), the drive pinion (39), and said guiding sliding element (see annotated figure above).
Further regarding this limitation, as seen in Martin there is no seal between the two houses, so fluid is capable of leaking between the housing and the cavity.
Regarding claim 27, Martin as modified teaches the invention as essentially claimed and the combination teaches wherein the connecting gear (38) and the drive pinion (39) extend in planes parallel to the travel axis; and the toothed rack (40) has teeth extending along straight lines parallel to the drive axis of the electric motor 8.
Further regarding this limitation, the gearing is disclosed by Martin, while the configuration and orientation of the motor and gearing has been taught by Nosaka. The combination would teach the connecting gear 38, the motor 8, and the drive pinion 39 rotated 90 degrees.
Regarding claims 30 and 15, Martin as modified teaches the invention as essentially claimed and further teaches wherein said electric motor has a rotor and stator coil (see paragraph 0008).
Martin fails to teach the stator coil having an average diameter of a notional circle through center points of coils of said stator coil and having a total 4height in a direction parallel to said drive axis, said average diameter divided by said total height being less than 1.5; wherein said average diameter divided by said total height is less than 1.0.
Since applicant has not disclosed that having the stator coil ratio of diameter to height solves any stated problem or is for any particular purpose above the fact that the ratio provides a compact design, and it appears that the electric motor of Martin would perform equally well with the ratio and having the dimensions as claimed by applicant, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was effectively filed to have modified the electric motor of Martin by utilizing the specific ratio and dimensions as claimed for the purpose of providing a compact design.
Regarding claim 33, Martin as modified teaches the invention as essentially claimed, and the combination further teaches the planar element surface (see annotated figure above) and the rack planar surface (see annotated figure above) extend in planes parallel to the travel axis and the drive axis.
Regarding claim 34, Martin as modified teaches the invention as essentially claimed and further teaches the rack planar surface (see annotated figure above) is on a side of the toothed rack (40) opposite a side of the toothed rack (40) having gear teeth (see Figure 2a).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Nosaka, in further view of Okuda (U.S. 2012/0199437).
Regarding claim 17, Martin as modified teaches the invention as essentially claimed, but fails to teach wherein said respective electric motor is a synchronous machine with a permanently-excited internal rotor.
Okuda teaches a vehicle control device wherein a respective electric motor is a synchronous machine with a permanently-excited internal rotor (see paragraph 0025).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Martin to provide wherein said respective electric motor is a synchronous machine with a permanently-excited internal rotor, as taught by Okuda. Doing so would provide an alternative known motor arrangement which provides precise constant speeds.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Nosaka, in further view of in view of Grieshaber et al. (U.S. 2009/0152824).
Regarding claims 18 and 19, Martin as modified teaches the invention as essentially claimed, but fails to disclose wherein said connecting gear is one of a spur gear, a single-stage planetary gear or a multi-stage planetary gear; wherein said connecting gear is a two-stage planetary gear.
Grieshaber teaches an electric motor wherein said connecting gear (11) is one of a spur gear, a single-stage planetary gear or a multi-stage planetary gear (see paragraph 0020); wherein said connecting gear (11) is a two-stage planetary gear (see paragraph 0020).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Martin to provide wherein said connecting gear is one of a spur gear, a single-stage planetary gear or a multi-stage planetary gear; wherein said connecting gear is a two-stage planetary gear, as taught by Grieshaber. Doing so would provide a reduced ratio which increases torque.
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Nosaka, in further view of Williams (U.S. Patent No. 4,789,002).
Regarding claims 20 and 21, Martin as modified teaches the invention as essentially claimed, but fails to teach wherein an emergency override is connected to said valve piston adjacent said toothed rack; herein said emergency override is hand operable.
Williams teaches a spool valve wherein an emergency override (53) is connected to a valve piston (Col. 4, lines 1-18); herein said emergency override (53) is hand operable (Col. 4, lines 1-18).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Martin to provide wherein an emergency override is connected to said valve piston adjacent said toothed rack; herein said emergency override is hand operable, as taught by Williams. Doing so would allow the valve to be safer and to be operated manually.
Claims 28, 29, 31, 32, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Nosaka, in further view of Cook (U.S. 2008/0099714).
Regarding claim 28, Martin as modified teaches the invention as essentially claimed, but fails to teach wherein an electronics housing is a unitary part of a motor housing of said electric motor and comprises a cavity sealed relative to said motor housing of said electric motor; and an electronics board is in said cavity in said electronics housing and comprises an integrated electronic control connected to and controlling said electric motor.
Cook teaches a spool valve wherein an electronics housing (205) is a unitary part of a motor housing (210) of said electric motor and comprises a cavity (see Figure 2) sealed relative to said motor housing (210) of said electric motor (see paragraphs 0018 and 0019); and an electronics board (207) is in said cavity (see Figure 2) in said electronics housing (205) and comprises an integrated electronic control connected to and controlling said electric motor (see paragraphs 0018 and 0019).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Martin to provide wherein an electronics housing is a unitary part of a motor housing of said electric motor and comprises a cavity sealed relative to said motor housing of said electric motor; and an electronics board is in said cavity in said electronics housing and comprises an integrated electronic control connected to and controlling said electric motor, as taught by Cook. Doing so would provide a controller for the motor that can be programmed.
Regarding claim 29, Martin discloses a valve device, comprising: a valve housing (10) having pressure supply (17, 19) and service connection points (12, 14) extending in said valve housing (10) along connection point axes (see paragraph 0025); a valve piston (22) being longitudinally movable in said valve housing (10) along a travel axis and being capable of connecting and disconnecting respective ones of said pressure (17, 19) and service connection points (12, 14) in fluid communication, said valve piston (22) having a toothed rack (40) at a first free end of said valve piston (22) said toothed rack (40) having a rack planar surface (see annotated figure above) thereon (paragraph 0028); an electric motor (8) with a motor housing (30), said electric motor (8) being connected by a connecting gear (38) to a drive pinion (39) engaged with said toothed rack (40) such that said electric motor (8) drives said toothed rack (40) along said travel axis via said connecting gear (38) and said drive pinion (39), said toothed rack (40) and said drive pinion (39) being in and being operable in a chamber (inner 30) connected to and sealed relative to said valve housing (10) and capable of having oil therein during operation of the toothed rack (40) and drive pinion 39 (see paragraphs 0026-0028); a guiding sliding element (see annotated figure above) being fastened on an inner wall of said chamber (inner 30) and having a planar element surface (see annotated figure above) in surface to surface contacted with said rack planar surface (see annotated figure above).
Martin fails to disclose the electric motor with a drive axis intersecting said travel axis of the valve piston; an electronics housing is a unitary part of a motor housing of said electric motor and comprises a cavity sealed relative to said motor housing of said electric motor; and an electronics board is in said cavity in said electronics housing and comprises an integrated electronic control connected to and controlling said electric motor.
Nosaka teaches a spool valve comprising an electric motor (110) with a motor housing (112) and with a drive axis intersecting said travel axis of a valve piston 102 (see Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Martin to provide the electric motor with a drive axis intersecting said travel axis of the valve piston, as taught by Nosaka. Doing so would allow the valve to be used in different spaces that require the drive axis to intersect the travel axis.
The combination fails to teach an electronics housing is a unitary part of a motor housing of said electric motor and comprises a cavity sealed relative to said motor housing of said electric motor; and an electronics board is in said cavity in said electronics housing and comprises an integrated electronic control connected to and controlling said electric motor.
Cook teaches a spool valve wherein an electronics housing (205) is a unitary part of a motor housing (210) of said electric motor and comprises a cavity (see Figure 2) sealed relative to said motor housing (210) of said electric motor (see paragraphs 0018 and 0019); and an electronics board (207) is in said cavity (see Figure 2) in said electronics housing (205) and comprises an integrated electronic control connected to and controlling said electric motor (see paragraphs 0018 and 0019).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Martin to provide wherein an electronics housing is a unitary part of a motor housing of said electric motor and comprises a cavity sealed relative to said motor housing of said electric motor; and an electronics board is in said cavity in said electronics housing and comprises an integrated electronic control connected to and controlling said electric motor, as taught by Cook. Doing so would provide a controller for the motor that can be programmed.
Regarding claim 31, Martin as modified teaches the invention as essentially claimed, and the combination further teaches the planar element surface (see annotated figure above) and the rack planar surface (see annotated figure above) extend in planes parallel to the travel axis and the drive axis.
Further regarding this limitation, the modification for claim 13 would teach the connecting gear 38, the motor 8, the drive pinion 39, toothed rack 40, and gliding sliding element rotated 90 degrees which would teach the planar element surface and the rack planar surface extending in planes parallel to the travel axis and the drive axis.
Regarding claim 32, Martin as modified teaches the invention as essentially claimed and further teaches the rack planar surface (see annotated figure above) is on a side of the toothed rack (40) opposite a side of the toothed rack (40) having gear teeth (see Figure 2a).
Regarding claim 35, Martin discloses a valve device, comprising: a valve housing (10) having pressure supply (17, 19) and service connection points (12, 14) extending in said valve housing (10) (see paragraph 0025); a valve piston (22) being longitudinally movable in said valve housing (10) along a travel axis and being capable of connecting and disconnecting respective ones of said pressure (17, 19) and service connection points (12, 14) in fluid communication, an electric motor (8) with a motor housing (30), said electric motor (8) being connected to and moving the valve piston (22) along the travel axis.
Martin fails to disclose the electric motor with a drive axis intersecting said travel axis of the valve piston; an electronics housing is a unitary part of a motor housing of said electric motor and comprises a cavity sealed relative to said motor housing of said electric motor; and an electronics board is in said cavity in said electronics housing and comprises an integrated electronic control connected to and controlling said electric motor.
Nosaka teaches a spool valve comprising an electric motor (110) with a motor housing (112) and with a drive axis intersecting said travel axis of a valve piston 102 (see Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Martin to provide the electric motor with a drive axis intersecting said travel axis of the valve piston, as taught by Nosaka. Doing so would allow the valve to be used in different spaces that require the drive axis to intersect the travel axis.
The combination fails to teach an electronics housing is a unitary part of a motor housing of said electric motor and comprises a cavity sealed relative to said motor housing of said electric motor; and an electronics board is in said cavity in said electronics housing and comprises an integrated electronic control connected to and controlling said electric motor.
Cook teaches a spool valve wherein an electronics housing (205) is a unitary part of a motor housing (210) of said electric motor and comprises a cavity (see Figure 2) sealed relative to said motor housing (210) of said electric motor (see paragraphs 0018 and 0019); and an electronics board (207) is in said cavity (see Figure 2) in said electronics housing (205) and comprises an integrated electronic control connected to and controlling said electric motor (see paragraphs 0018 and 0019).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Martin to provide wherein an electronics housing is a unitary part of a motor housing of said electric motor and comprises a cavity sealed relative to said motor housing of said electric motor; and an electronics board is in said cavity in said electronics housing and comprises an integrated electronic control connected to and controlling said electric motor, as taught by Cook. Doing so would provide a controller for the motor that can be programmed.
Regarding claim 36, Martin as modified teaches the invention as essentially claimed and the combination further teaches the cavity in the electronics housing (205 of Cook) and a cavity of the motor housing (inner 13 of Martin) containing the electronic motor (8) are encapsulated independently of one another and sealed against moisture from outsides thereof.
Allowable Subject Matter
Claims 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753